An application for a rehearing herein, accompanied by a very elaborate brief, has been filed by the plaintiff in error.
We are sorry that our opinion was not made plainer in one particular. Counsel for plaintiff in error seem to think that our judgment was based upon our finding that, until the bringing of this suit, neither the plaintiff in error nor the Goodyear Tire Rubber Company made any claim against, or proof of the loss of the goods to, the fidelity company.
Such is not the case. No such defense was urged.
What we said on that subject was said in demonstration of the fact that the plaintiff in error, the carrier, as well as the Goodyear Tire  Rubber Company, the shipper, did not construe the transactions between them, with reference to the goods that were destroyed by fire, as constituting two shipments of the goods: one before the fidelity insurance became effective, and one after it became effective.
The basis of our judgment was the finding that, as a matter of law, upon the ultimate and controlling facts, which were undisputed, the goods were not lost upon a shipment made after the fidelity insurance became effective. That was an important and controlling issue.
In the application for a rehearing, the question is *Page 410 
raised, for the first time, that the fidelity company was not entitled to any relief upon its cross-petition in error, for the reason that its motion for a new trial in the Common Pleas Court was not filed within three days after the "verdict or decision" was rendered in the Common Pleas Court, and that that is especially true as to any relief the granting of which would involve the weighing of the evidence.
We do not find it necessary to definitely determine whether or not the motion of the fidelity company for a new trial was filed within the proper time; but it may be proper to suggest that, if the law as announced in the case of Industrial Comm. v. Musselli,102 Ohio St. 10, 130 N.E. 32, was not overruled or modified by the decision in the case of Boedker v. Warren E. Richards Co.,124 Ohio St. 12, 176 N.E. 660, then said motion was filed within time. The Musselli case is not cited or mentioned in theBoedker case, and the word "finding" in the first paragraph of the syllabus in the Boedker case was used with reference to an act done by the court by an actual entry made on its journal. If the word "finding" is limited to that meaning, then there is no conflict in the two cases; and in the case at bar there was no such "finding."
In the instant case the trial judge prepared an opinion disposing of the case, which he denominated a "finding" and which he filed with the clerk; but the court in no manner spoke through its journal. It has been repeatedly decided that a court speaks only through its journal, and that a judgment or decision is not rendered until it is reduced to a journal entry, duly approved, and filed with the clerk for entry upon the journal. We make no attempt to cite the many cases so holding, but a number of them are considered in the Musselli case, supra.
But if, upon the question of whether or not there was one or two shipments, the ultimate and controlling *Page 411 
facts were undisputed, or were such that reasonable minds could not reasonably differ as to them, it was our duty to determine the question of law presented by the motion of the fidelity company for a judgment in its favor, made at the conclusion of plaintiff's case, and renewed at the conclusion of the entire case, regardless of whether or not said motion for a new trial was filed in time. Hamden Lodge v. Ohio Fuel Gas Co., 127 Ohio St. 469,  189 N.E. 246; Bond Stores Incorporated v. Miller,Admx., 49 Ohio App. 470, 197 N.E. 369; Klein, Recr., v. RealtyBoard Investors, Inc., 48 Ohio App. 235, 192 N.E. 867.
We did find the ultimate and controlling facts with reference to that matter to be undisputed, or at least that they were such that reasonable minds could not reasonably differ as to them, and that, as a matter of law, the loss did not occur upon a shipment made after the fidelity company insurance became effective. We may, of course, be wrong in that finding, but it is our best judgment, and results, it seems to us, in the administration of justice according to law.
The application for a rehearing will be denied.
Rehearing denied.
FUNK, P.J., and STEVENS, J., concur in judgment. *Page 412